             Case 1:17-cv-02409-KBJ Document 26 Filed 05/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 THE PROTECT DEMOCRACY PROJECT,
 INC.,                                                  Civil Action No. 1:17-cv-02409 (KBJ)

         Plaintiff,

 v.

 U.S. DEPARTMENT OF JUSTICE,

         Defendant.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s minute order of April 17, 2019, the parties hereby submit the

following joint status report.

        1.      This case concerns Freedom of Information Act (“FOIA”) requests submitted by

plaintiff to the following components of defendant United States Department of Justice: (a) the

Antitrust Division (“Antitrust”); and (b) the Office of Information Policy (“OIP”).

        2.      As previously reported, Antitrust has completed its response to plaintiff’s request

and has provided plaintiff with additional information regarding the remaining material withheld

from its productions. OIP has also completed its response to plaintiff’s request.

        3.      Plaintiff is continuing to review the materials it has received from both Antitrust

and OIP. The parties also continue to discuss resolution of the remaining issues, including the

possibility of settlement of the case. However, the parties need additional time to finalize these

discussions.

        4.      Accordingly, the parties propose filing a further status report setting forth the

status of their negotiations and a proposed schedule for any additional proceedings by June 24,

2019.
          Case 1:17-cv-02409-KBJ Document 26 Filed 05/24/19 Page 2 of 2



Dated: May 24, 2019                         Respectfully submitted,
                                            JOSEPH H. HUNT
                                            Assistant Attorney General
                                            Civil Division
 /s/Kristy Parker
JUSTIN FLORENCE (Bar No. 988953)            MARCIA BERMAN
Justin.Florence@protectdemocracy.org        Assistant Director
KRISTY PARKER (Bar No. 1542111)
Kristy.Parker@protectdemocracy.org          /s/Carol Federighi
The Protect Democracy Project, Inc.         CAROL FEDERIGHI
2020 Pennsylvania Avenue., NW, #163         Senior Trial Counsel
Washington, DC 20006                        United States Department of Justice
Phone: 202-599-0466                         Civil Division, Federal Programs Branch
Fax: 929-777-8428                           P.O. Box 883
                                            Washington, DC 20044
Counsel for Plaintiff                       Phone: (202) 514-1903
                                            Email: carol.federighi@usdoj.gov

                                            Counsel for Defendant




                                        2
